Citation Nr: 1025023	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  08-11 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
degenerative changes of the lumbar spine with disc extrusion at 
L4-5, L5-S1 (hereinafter, "low back disorder.")

2.  Entitlement to an initial compensable rating for hypertension 
prior to February 22, 2010, and to a rating in excess of 20 
percent thereafter.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to December 2006.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which, in pertinent part, established service 
connection for a low back disorder and hypertension, both 
evaluated as noncompensable (zero percent disabling), effective 
January 1, 2007.  The Veteran appealed, contending that higher 
ratings were warranted.  He did not disagree with the effective 
date assigned for the establishment of service connection.

By a subsequent April 2010 rating decision the RO in Seattle, 
Washington, assigned a 10 percent rating for the low back 
disorder, effective January 1, 2007, and a 20 percent rating for 
the hypertension, effective February 22, 2010.  However, the 
Veteran is presumed to be seeking the maximum benefit allowed by 
law and regulation.  AB v. Brown, 6 Vet. App. 35, (1993).  
Therefore, the Board will proceed with adjudication of this case 
as to whether higher ratings are warranted in this case for the 
low back disorder and hypertension.

The RO in Montgomery, Alabama, currently has jurisdiction over 
the Veteran's VA claims folder.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the issues adjudicated by this decision 
have been completed.

2.  The Veteran's service-connected low back disorder has not 
been manifested at any time during the pendency of this case by 
forward flexion of the thoracolumbar spine of less than 60 
degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; associated neurologic impairment; or incapacitating 
episodes as defined by VA regulations.

3.  For the period prior to February 22, 2010, the Veteran's 
service-connected hypertension was not manifested by diastolic 
pressure predominantly 100 or more; or systolic pressure 
predominantly 160 or more; or a history of diastolic blood 
pressure of predominantly 100 or more.

4.  For the period as of and since February 22, 2010, the record 
reflects the Veteran's service-connected hypertension has been 
manifested by diastolic pressure of predominantly 120 or more.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
Veteran's service-connected low back disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5235-5243 (2009).

2.  The criteria for a compensable rating for the Veteran's 
service-connected hypertension for the period prior to February 
22, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.104, Diagnostic Code 7101 
(2009).

3.  The criteria for a rating of 40 percent for the Veteran's 
service-connected hypertension for the period from February 22, 
2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.104, Diagnostic Code 7101 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Veteran's appeal is from a disagreement with the initial 
ratings assigned for his low back disorder and hypertension 
following the establishment of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Thus, because 
the notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this case 
is satisfied.  See also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied.  The 
Veteran has had the opportunity to present evidence and argument 
in support of his claims, and nothing indicates he has identified 
the existence of any other relevant evidence that has not been 
obtained or requested.  His service treatment records are on 
file, and he has reported that he has received no post-service 
treatment for either his low back disorder or his hypertension.  
The record reflects he failed to report for VA examinations 
scheduled in October 2006, but did report for February 2010 VA 
examinations which included findings consistent with the relevant 
rating criteria.  No inaccuracies or prejudice has been 
demonstrated in these examinations, nor has the Veteran indicated 
that either his low back disorder or hypertension have increased 
in severity since these examinations.  Accordingly, the Board 
finds that these examinations are adequate for resolution of this 
case.  Consequently, the Board finds that the duty to assist the 
Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

General legal criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations applies, assigning the higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that the rule from Francisco does 
not apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial award of 
service connection for that disability.  Rather, at the time of 
an initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known as 
"staged" ratings.  In fact, the Veteran is already in receipt 
of such a "staged" rating for his hypertension.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court held that 
the percentage evaluation awarded in conjunction with the 
original grant of service connection is not controlled by the 
laws and regulations referable to the effective dates of service 
connection, but by the laws and regulations referable to the 
effective date of an increased rating.  Under 38 U.S.C.A. § 
5110(b)(2), the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  See also 
38 C.F.R. § 3.400(o)(2).  In short, in determining whether 
"staged" rating(s) are appropriate in this case, the Board must 
determine whether it was factually ascertainable that the Veteran 
met or nearly approximated the criteria for a higher rating(s), 
and, if so, the date such criteria were met.

With regard to the Veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).




Analysis - Low back disorder

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 C.F.R. 
§ 4.45.  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Here, the record reflects the Veteran's service-
connected low back disorder is manifested by complaints of pain.  
Nevertheless, the issue is whether these complaints of pain do or 
will result in functional impairment to the extent necessary for 
a rating in excess of 10 percent.  For the reasons detailed 
below, the Board finds that it does not.

Normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 240 
degrees.  Further, the normal ranges of motion for each component 
of spinal motion are the maximum that can be used for calculation 
of the combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (2), 
as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 10 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height.  An evaluation of 20 percent 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  An 
evaluation of 40 percent is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable ankylosis of 
the entire thoracolumbar spine. An evaluation of 50 percent 
requires unfavorable ankylosis of the entire thoracolumbar spine.  
An evaluation of 100 percent requires unfavorable ankylosis of 
the entire spine.

Ankylosis is defined as immobility and consolidation of a joint 
due to disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic sections of 
the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

In this case, the Board finds that the Veteran's service-
connected low back disorder has not been manifested at any time 
during the pendency of this case by forward flexion of the 
thoracolumbar spine of less than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  His service treatment 
records do note complaints of pain, as well as findings of 
degenerative changes of the spine.  However, there was no 
indication of limitation of motion or the type of muscle 
spasm/guarding to warrant a rating in excess of 10 percent under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  For example, records dated in January 2006 note, in 
pertinent part, that the lumbosacral spine exhibited no 
tenderness on palpation, and that a standing flexion test was 
negative.  His April 2006 retirement examination found that his 
spine was without deformity; full range of motion; and normal 
straight leg raises.

The Board further notes that the February 2010 VA examination 
showed the Veteran had forward flexion to 85 degrees, backward 
extension to 30 degrees, and lateral rotation to 35 degrees on 
either side.  Although slight pain was associated with range of 
motion, as well as with lateral movements, no paravertebral 
muscle spasm was noted.  More importantly, no additional 
limitation of range of motion was noted on repeat range of motion 
testing, nor any fatigue or lack of endurance.  In addition, his 
gait was found to be unremarkable, and he was able to do heel and 
toe walking normally.

In view of the foregoing, the Board finds that the Veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 10 percent under General Rating Formula for Diseases 
and Injuries of the Spine.  

Note (1) to the General Rating Formula provides that any 
associated objective neurological abnormalities, including, but 
not limited to, bowel or bladder impairment, are evaluated 
separately under an appropriate diagnostic code.  In this regard, 
the Board notes that no lumbosacral radiculopathy symptoms were 
noted on the February 2010 VA examination, nor has associated 
neurological impairment otherwise been demonstrated on clinical 
evaluation.

The Board has also considered the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
which provides that an evaluation of 10 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes having 
a total duration of at least one week but less than 2 weeks 
during the past 12 months.  An evaluation of 20 percent is 
warranted for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months.  An evaluation of 40 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  Finally, 
an evaluation of 60 percent requires intervertebral disc syndrome 
with incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  See 38 
C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1); see also 
69 Fed. Reg. 32, 449 (June 10, 2004).

The record does not reflect the Veteran experiences 
incapacitating episodes as defined by VA regulations.  In fact, 
the Veteran reported at his February 2010 VA examination that he 
had not seen any physicians for his back pain, he did not 
currently have a primary care physician, and had not seen any 
physicians since his 2006 retirement from military service.  As 
such, he clearly has not had bed rest prescribed by a physician 
and treatment by a physician.  He also denied any incapacitating 
episodes in the past 12 months at the February 2010 VA 
examination.  Therefore, he is not entitled to a rating in excess 
of 10 percent under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.


Analysis -- Hypertension

Under Diagnostic Code 7101, a rating of 10 percent is warranted 
for hypertensive vascular disease where the diastolic pressure is 
predominantly 100 or more; or systolic pressure is predominantly 
160 or more; or when continuous medication is shown necessary for 
the control of hypertension and there is a history of diastolic 
blood pressure of predominantly 100 or more.  A 20 percent 
evaluation requires diastolic pressure of predominantly 110 or 
more or systolic pressure of predominantly 200 or more.  A 40 
percent evaluation requires diastolic pressure of predominantly 
120 or more.  A 60 percent evaluation requires diastolic pressure 
of predominantly 130 or more.  Hypertension or isolated systolic 
hypertension must be confirmed by readings taken 2 or more times 
on at least 3 different days.  The term hypertension means that 
the diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160mm. or greater with a diastolic 
blood pressure of less than 90mm.  38 C.F.R. § 4.104.

For the period prior to February 22, 2010, the Veteran's service-
connected hypertension was not manifested by diastolic pressure 
predominantly 100 or more; or systolic pressure predominantly 160 
or more; or a history of diastolic blood pressure of 
predominantly 100 or more.  No such findings are indicated in the 
Veteran's service treatment records.  For example, the Veteran's 
April 2006 retirement examination shows, in pertinent part, blood 
pressure readings of 149/96 (systolic/diastolic), and 151/92.  In 
addition, a 3 day blood pressure check conducted in May 2006 
shows the following blood pressure readings: 124/90, 147/94, 
136/88, 120/86, 140/92, 142/87, 138/97, 140/90, 141/81, 138/86, 
143/98, 138/92.

As noted above, the only post-service medical evidence of record 
is that of the VA medical examination conducted February 22, 
2010, the date the Veteran was assigned a 20 percent rating for 
his hypertension.  Therefore, the Board must find he did not meet 
or nearly approximate the criteria for an initial compensable 
rating under Diagnostic Code 7101 prior to that date.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a Diagnostic Code, a zero percent evaluation shall 
be assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  Accordingly, his claim of 
entitlement to a compensable rating prior to February 22, 2010, 
must be denied.

The Board must also find that for the period as of and since 
February 22, 2010, the record reflects the Veteran's service-
connected hypertension has been manifested by diastolic pressure 
of predominantly 120 or more.  Specifically, the February 2010 VA 
examination showed blood pressure readings of 174/118, 180/129, 
and 177/123.  In other words, one of the diastolic readings was 
almost 120, while the other two readings were in excess of 120.  
The Board acknowledges that the Veteran indicated he was not 
taking any medications for his hypertension at that time, and the 
RO indicated that a future VA medical examination would be 
scheduled in light of this fact as it indicated the possibility 
of improvement.  Nevertheless, the RO found these readings 
sufficient to assign a higher rating, and the Board must do the 
same.  

The Board also reiterates that the law mandates resolving any 
reasonable doubt regarding the degree of disability in favor of 
the claimant, 38 C.F.R. § 4.3; and that where there is a question 
as to which of two evaluations applies, assigning the higher of 
the two where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7.  

Resolving all reasonable doubt in favor of the Veteran, the Board 
finds that he is entitled to a rating of 40 percent under 
Diagnostic Code 7101 for the period from February 22, 2010.

The Board also notes that the record contains no findings showing 
the Veteran's has had diastolic pressure of 130 or more.  As 
such, he is not entitled to a rating in excess of 40 percent 
under Diagnostic Code 7101.

Other considerations

In making the above determination, the Board notes that it 
considered whether staged ratings under Fenderson, supra, were 
appropriate.  However, as detailed above, the symptomatology of 
the Veteran's service-connected low back disorder appears to have 
been stable throughout pendency of this case.  Although the Board 
found that a 40 percent rating was warranted for his hypertension 
as of February 22, 2010, there were no blood pressure readings 
that otherwise indicated a higher rating was warranted for this 
disability.  In short, there were no distinctive period(s) where 
the Veteran's low back disorder or hypertension satisfied the 
criteria for a higher ratings other than what is currently in 
effect.

In exceptional cases where the schedular ratings are found to be 
inadequate, an extraschedular disability rating commensurate with 
the average earning capacity impairment due exclusively to the 
service-connected disability or disabilities may be approved 
provided the case presents such an exceptional or unusual 
disability picture with related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

In this case, the Board concurs with the RO's determination that 
consideration of an extraschedular rating was not warranted in 
this case.  There is no evidence of any post-service 
hospitalization for either the low back disorder or hypertension 
in this case.  The Veteran also indicated at the February 2010 VA 
examination that he had not missed any work time due to his back 
pain, nor is such indicated for the hypertension.  In other 
words, the record does not indicate marked interference with 
employment.  Further, there is no evidence in the record of an 
exceptional or unusual clinical picture, or of any other reason 
why an extraschedular rating should be assigned.

For these reasons, the Board has determined that referral of the 
case for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a claim of entitlement to a total 
rating based upon individual unemployability (TDIU) is part of an 
increased rating claim when such claim is raised by the record. 
 The Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, however, the Veteran 
has not contended he is unemployable due to his service-connected 
low back disorder and/or hypertension, nor is such a claim 
otherwise raised by the record.  In fact, the February 2010 VA 
examinations reflect the Veteran is currently employed in a 
supervisory position in engineering where he works on 
helicopters; he has been doing this job for the past 1 to 1 1/2 
years and had not missed any work time because of back pain.  
Accordingly, no further discussion of TDIU is warranted in this 
case.

ORDER

Entitlement to an initial rating in excess of 10 percent for low 
back disorder is denied.

Entitlement to an initial compensable rating for hypertension 
prior to February 22, 2010, is denied.

Entitlement to a 40 percent rating for hypertension as of 
February 22, 2010, is granted subject to the law and regulations 
applicable to the payment of monetary benefits.



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


